United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 08-2156
                                ___________

Michael O’Grady,                      *
                                      *
             Appellant,               *
                                      *
      v.                              *
                                      *
Anoka County Board of                 *   Appeal from the United States
Commissioners; Marathon County        *   District Court for the
Board Supervisors; Keith Langenhan; *     District of Minnesota.
Dan ErHart; Robert M.A. Johnson;      *
Daniel Klint; Klint’s Law Office;     *   [UNPUBLISHED]
Marathon County Department of         *
Social Services; Thomas Finley;       *
County Child Support Agency; Scott    *
Corbett; Marathon County Clerk of     *
Courts; Sandra Murcus; Diane L.       *
Sennholz; Roy Habeck; James R.        *
Habeck; Phyllis Habeck; Penny         *
Habeck; Synthia Y. O’Grady-Klint;     *
Daniel L. Overbey; Karen              *
Casteel-Schlise; Shawano County       *
Board; Dorothy Bain; Interstate Title *
IV-D Compact Agency; Honorable N. *
Patrick Crooks; Honorable David T.    *
Prossier; Honorable Patience Drake    *
Roggenshack; Honorable Louis Butler; *
Honorable Thomas Cane; Honorable      *
Gregory A. Peterson; Honorable        *
Michael Hoover; Honorable Shirley S. *
Abrahamson; Honorable Jon P. Wilcox; *
Honorable Ann Walsh Bradley;          *
James C. Alexander; Wisconsin         *
Counties Association; Murnane &       *
Brandt; Wisconsin Municipal Mutual *
Insurance Company; Covenant Home         *
Services, LLC,                           *
                                         *
             Appellees.                  *
                                    ___________

                              Submitted: October 6, 2009
                                 Filed: October 8, 2009
                                  ___________

Before BYE, BOWMAN, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Michael O’Grady appeals the district court’s1 order dismissing as Rooker-
Feldman2 barred his complaint alleging wrongs stemming from his 1997 divorce,
custody, and support proceedings. The dismissal order also required O’Grady to
obtain permission from the Chief Judge of the United States District Court of the
District of Minnesota before filing in that court any future action containing similar
allegations. Upon review, we find no basis for reversal. See Skit Int’l, Ltd. v. DAC
Tech. of Ark., Inc., 487 F.3d 1154, 1156-57 (8th Cir. 2007) (de novo review of district
court’s dismissal for lack of subject matter jurisdiction; Rooker-Feldman doctrine
prohibits lower federal courts from exercising appellate review of state-court
judgments); cf. Sassower v. Carlson, 930 F.2d 583, 584 (8th Cir. 1991) (per curiam)
(enjoining vexatious litigant from filing civil actions in Minnesota district court
without first obtaining leave). Accordingly, the judgment of the district court is
affirmed. See 8th Cir. R. 47B.
                         ______________________________


      1
       The Honorable Michael J. Davis, Chief Judge, United States District Court for
the District of Minnesota, adopting the report and recommendations of the Honorable
Susan Richard Nelson, United States Magistrate Judge for the District of Minnesota.
      2
      See Rooker v. Fid. Trust Co., 263 U.S. 413 (1923); Dist. of Columbia Ct. of
Appeals v. Feldman, 460 U.S. 462 (1983).

                                         -2-